Deen, Presiding Judge.
The decision of the Court of Appeals in this case having been affirmed in part and reversed in part by the Supreme Court, Harvey Freeman & Sons v. Stanley, 259 Ga. 233 (378 SE2d 857) (1989), our decision in Harvey Freeman & Sons v. Stanley, 189 Ga. App. 256 (375 SE2d 261) (1988), is hereby vacated and the judgment of the Supreme Court is made the judgment of this court.

Judgment affirmed.


Carley, C. J., McMurray, P. J., Banke, P. J., and Birdsong, Sognier, Pope, Benham and Beasley, JJ., concur.